Citation Nr: 0030749	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1965 to October 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2000, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran is unrepresented in his appeal.  


REMAND

The veteran is seeking service connection for PTSD, which he 
contends is due to his experiences in Vietnam.  The RO denied 
the claim as not well grounded.  In November 2000, during the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) became 
effective.  The liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The new law also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record shows that while hospitalized at the 
Brecksville VA medical center from October to November 1998, 
the veteran complained of PTSD symptoms, saying that smells 
and sounds reminded him of Vietnam and that he had flashbacks 
and nightmares.  The Axis I diagnoses included PTSD.  The 
hospital summary does not provide a full description of the 
basis for the PTSD diagnosis, and additional development may 
be required.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2000).  

The Board notes that the RO has previously requested that the 
National Personnel Records Center (NPRC) provide the 
veteran's service personnel records showing the veteran's 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations 
and official travel outside the continental United States.  
In November 1998, NPRC stated that the requested records 
could not be located at that time, but that the files had 
been flagged and further reply would be made when the records 
were received.  Review of the veteran's DD Form 214 shows 
that the veteran's character of service was under honorable 
conditions and that the reason and authority for his 
discharge was AR 635-212 SPN 264.  A form DUP81-7C, titled 
Interpreting Military Records, shows that 264 indicates 
unsuitability, character and behavior disorders.  The RO 
should make an additional request to NPRC for the needed 
service personnel records, pointing out the character of 
service and reason and authority for discharge, which may be 
relevant to the NPRC search for the requested records.  

The Board notes that the veteran's DD Form 214 indicates that 
the veteran's last duty station and major command was 610th 
Trans Co., APO 96307 USARV.  On a form titled Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD), received at the RO in January 1999, 
the veteran stated that the events he experienced during 
military service that he felt contributed to his current 
claim for service connection for PTSD were many incidents of 
sniper, rocket and mortar attacks while he was a driver in 
the 610th Transportation Company attached to the 101st 
Airborne.  The veteran stated that the events took place from 
July through September 1967.  He said that a sniper killed a 
fellow serviceman named Parker while he was filling sandbags, 
and that may have happened near La Trang.  He said that a 
serviceman named Johnson was killed near Ahn Khe when he ran 
into Viet Cong while on a sweep of the company's perimeter.  
The veteran also stated that a fellow serviceman named Wilcox 
was killed returning small arms fire during a mopping up 
operation in September 1967.  Alternatively, at the 
videoconference hearing in October 2000, the veteran 
testified that while sitting beside him in a truck on a 
convoy near An Khe, a friend named Prince Parker was killed 
by sniper fire in October.  The veteran did not volunteer the 
year, but agreed that it was 1966.  He then testified that 
after these things happened, but while he was in Vietnam, a 
commander evaluated him and recommended that he be dismissed 
from service, which was done.  The record shows the veteran 
was discharged from service in October 1967.  The RO should 
request that the veteran clarify whether the claimed 
stressors are described as completely as possible and should 
also request that the veteran specify, if possible, the month 
and year in which each of the claimed stressful incidents 
occurred.  

The veteran should be advised to identify or submit any 
additional evidence he may have corroborating the occurrence 
of his claimed in-service stressors and the presence of PTSD 
due to those stressors.  This could include additional 
medical records and statements from fellow servicemen or 
family members who had contemporaneous knowledge of the 
claimed stressors.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment or evaluations for all health 
care providers, VA and non-VA, who have 
treated or evaluated him for PTSD at any 
time since service.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
that he submit copies of the outstanding 
records.  

3.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's complete service personnel 
records, to include records showing the 
veteran's unit of assignment, dates of 
assignment, participation in combat 
operations, wounds in action, awards and 
decorations and official travel outside 
the continental United States.  In its 
request to NPRC, the RO should include a 
copy of the veteran's DD Form 214 showing 
character of service and the codes for 
reason for discharge.  The RO should 
document its actions.  

4.  If the RO is unsuccessful in its 
efforts to obtain the veteran's service 
personnel records, it should so inform 
the veteran.  The RO should also request 
that the veteran provide copies of any 
service personnel records that he may 
have.  The RO should also request that 
the veteran reiterate his claimed in-
service stressors and the dates and 
locations where they occurred.  If those 
stressors include the deaths of Parker, 
Johnson and Wilcox, the veteran should be 
requested to specify their units or 
affirm that they were also in the 610th 
Transportation Company.  

5.  The RO should undertake development 
to attempt to verify the veteran's 
claimed stressors, to include requesting 
assistance from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), if appropriate.  In addition, 
if the veteran identifies the unit(s) in 
which Parker, Johnson and Wilcox served, 
the RO also attempt to obtain morning 
reports for those units encompassing the 
dates of their claimed deaths.  

6.  The RO should thereafter undertake 
any additional indicated development 
concerning the veteran's claimed 
stressors and then determine whether any 
of the veteran's claimed stressors with 
respect to his PTSD have been verified.  
If so, the RO should arrange for a VA 
examination to determine the nature, 
etiology and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed.  A diagnosis of PTSD should be 
confirmed or ruled out.  If the diagnosis 
includes PTSD, the examiner should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  The rationale for all opinions 
should be explained.  The claims file 
must be made available for the examiner's 
review, and the examination report must 
reflect that the examiner reviewed the 
claims file.  

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  Then, the RO should undertake 
any further actions necessary to comply 
with the notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

8.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


